 

Exhibit 10.1



SEPARATION AGREEMENT

AND GENERAL RELEASE

 

 

David A. Young (“Employee”) and Inter-American Management LLC (the “Company”)
have agreed to the following terms and conditions contained in this Confidential
Separation Agreement and General Release (this “Agreement”).

 

1.                  Employment Separation.

 

Employee’s employment with the Company will end effective on September 19, 2017
(the “Termination Date”). Employee acknowledges and agrees that, effective as of
August 16, 2017 (the “Notice Date”) through the Termination Date (the “Leave
Period”), Employee will be on a paid leave of absence from the Company. During
that period, Employee shall continue as an employee of the Company but shall not
perform any further duties or incur any expenses, obligations, or liabilities on
behalf of the Company. In addition, effective as of the Notice Date, Employee
has resigned from his position as Chief Executive Officer of Global Medical REIT
Inc. (“GMR”), as a director of GMR, and from all other positions Employee holds
with the Company, GMR and each of their respective affiliates. Employee’s
termination shall be deemed a voluntary resignation by Employee.

 

2.                  Accrued Salary and Benefits.

 

No later than the next regularly scheduled payroll date following the
Termination Date (the “Payment Date”), the Company will pay Employee’s salary,
less applicable deductions, through and including the Termination Date. The
Company also will pay Employee all accrued but unused PTO pay, if any, through
the Termination Date by the Payment Date. Employee acknowledges and agrees that,
on receipt of the payment for accrued, unused PTO, he has been paid all
compensation and benefits owed as a result of Employee’s employment with the
Company (including all salary, bonuses, PTO pay, or other compensation and
excepting only payments for vested and accrued benefits under any 401(k) plan,
pending claims for health benefits, and COBRA benefits).

 

3.                  Severance Payment.

 

The Company agrees to continue Employee’s base salary as in effect as of the
Notice Date for a period of two months after the Termination Date (the
“Severance Payment”), and such payments will be made in accordance with the
Company’s normal payroll practices, including the deduction of withholdings for
applicable taxes. Subject to Employee’s execution and delivery to the Company of
this Agreement and the expiration of the seven (7) day revocation period
provided for below, the Severance Payment shall commence on the first regularly
scheduled payroll date following the Termination Date. Employee must fully
satisfy all of his contractual obligations hereunder in order to be entitled to
the Severance Payment. Employee’s failure to meet any of his contractual
obligations hereunder will immediately terminate the Company’s obligation to pay
the Severance Payment and will entitle the Company to recover the Severance
Payment to the extent already paid to Employee following any breach of his
obligations hereunder (in addition to any other remedies available to the
Company by contract or at law).

 



   

 

 

4.                  Employee’s Equity Compensation.

 

The Company and Employee acknowledge and agree that, notwithstanding the terms
and conditions set forth in (i) the Employment Agreement between Employee and
the Company dated June 28, 2016 (the “Employment Agreement”), (ii) the Global
Medical REIT Inc. 2016 Equity Incentive Plan, and (iii) those certain LTIP Unit
Vesting and Award Agreements between Employee and the Company (“LTIP Award
Agreements”), each of which is listed on Exhibit A hereto, subject to Employee’s
execution and delivery to the Company of, and Employee’s compliance with his
obligations under, this Agreement and the expiration of the seven (7) day
revocation period provided for below, GMR will immediately accelerate the
vesting of 24,000 of the unvested LTIP Units that were granted to Employee on
July 1, 2016, as set forth on Exhibit A hereto, and Employee will forfeit all
other unvested LTIP Units as set forth on Exhibit A hereto.

 

5.                  Consulting Agreement.

 

Prior to the Termination Date, the Company and Employee shall enter into a
Consulting Agreement in the form attached hereto as Exhibit B (the “Consulting
Agreement”). The Consulting Agreement shall become effective on the Termination
Date, and the Company’s obligations under the Consulting Agreement are subject
to Employee’s execution and delivery to the Company of, and Employee’s
compliance with his obligations under, this Agreement and the expiration of the
seven (7) day revocation period provided for below.

 

6.                  No Other Obligation.

 

Employee acknowledges and agrees that, except as set forth in Section 10 hereof,
the Employment Agreement and the LTIP Award Agreements are terminated in all
respects and, other than the payments to Employee provided for in Paragraphs 2
and 3 hereof, the vesting of LTIP Units provided for in Paragraph 4 hereof, and
the consideration under the Consulting Agreement if it becomes effective as
provided in Paragraph 5 hereof, Employee is not entitled to receive, and will
not claim that he is entitled to receive, any payments, vesting of equity, or
other compensation or consideration.

 

7.                  General Release of All Claims, Known and Unknown.

 

(a)               In exchange for the consideration provided in this Agreement,
Employee knowingly and voluntarily waives and releases all rights and claims,
known and unknown, that Employee may have against the Company and GMR, and all
of their respective affiliates, subsidiaries, related entities, officers,
directors, members, shareholders, attorneys, employees, agents, or
representatives, past or present (collectively, the “Released Parties”),
existing at or before the date Employee signs this Agreement, including but not
limited to all rights or claims regarding Employee’s employment with the Company
and the termination of that employment. This includes, without limitation, a
release of any rights or claims Employee may have under: (a) the Age
Discrimination in Employment Act of 1967 and the Older Workers Benefit
Protection Act; (b) Title VII of the Civil Rights Act of 1964; (c) 42 United
States Code Section 1981; (d) the Equal Pay Act; (e) the Americans with
Disabilities Act; (f) the Employee Retirement Investment Security Act; (g) the
Family and Medical Leave Act; (h) the Fair Labor Standards Act; (i) any
employment contract with any Released Party; (j) state and local fair employment
practice laws and regulations that govern the employment relationship; and (k)
any and all other federal, state or local laws or regulations governing or
applicable to the employer-employee relationship, including, without limitation,
claims alleging wrongful discharge, breach of contract, or alleged physical or
personal injury, tort, or emotional distress.

  



 2 

 

 

(b)               It is Employee’s express intent to enter into this full and
final compromise and release of any and all claims he may have against the above
named entities and persons. Employee acknowledges and agrees that he has not
assigned any claims or rights hereunder or otherwise against the Company or any
Released Party to any other person or entity.

  

(c)               Employee acknowledges and agrees that Employee is releasing
all rights and claims that Employee knows about, as well as those Employee may
not know about. Employee acknowledges that this Agreement is intended to include
and does include in its effect, without limitation, all claims which Employee
does not know about or suspect to exist in Employee’s favor against the Company
or others released herein at the time Employee signed this Agreement and that
this Agreement expressly contemplates the extinguishment of all such claims,
including, but not limited to, any and all claims under any applicable federal,
state or local laws governing or applicable to the employer-employee
relationship.

  

(d)               Employee represents that Employee has not filed or had filed
on Employee’s behalf any complaint, charge, claim, action, or lawsuit against
the Company or any Released Party with any governmental agency, arbitration
tribunal or association, or any court.

 

8.                  Protected Rights Not Waived; Trade Secrets Notice.

 

(a)               Notwithstanding the foregoing, this release does not include a
release of Employee’s rights, if any, to pension, retiree, health or similar
benefits under the Company’s standard retirement program and COBRA with respect
to his rights under the Employment Agreement. Further, nothing in this Agreement
waives any right that is not subject to waiver by private agreement, including
without limitation any claims arising under state unemployment insurance or
workers’ compensation laws, or a challenge to the validity of this Agreement. In
addition, nothing in this Agreement including, but not limited to, the return of
Company property obligation, the release of claims, the non-disparagement
obligations, the no claims representation, the continuing post-separation
obligations, and the confidentiality obligations prevents Employee from filing a
charge or complaint with, from participating in an investigation or proceeding
conducted by, or providing documents or other information without notice to the
Company to the EEOC, NLRB, the Securities and Exchange Commission, or any other
federal, state or local agency. Although this Agreement does not limit
Employee’s right to receive an award for information provided to any government
agency where such award is provided by the agency, Employee nonetheless
acknowledges and agrees that this Agreement does release and waive any right to
any payment, benefit, or other remedy from the Company or any Released Party
other than the payments set forth expressly in this Agreement, including any
payment from the Company that may come through a class, collective, or
representative action brought on Employee’s behalf or in which Employee is a
participant.

 



 3 

 

 

(b)               Employee is hereby provided notice that under the 2016 Defend
Trade Secrets Act: (a) no individual will be held criminally or civilly liable
under federal or state trade secret law for the disclosure of a trade secret (as
defined in the Economic Espionage Act) that: (i) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public; and (b) an individual who pursues a lawsuit for
retaliation by an employer for reporting a suspected violation of the law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.

 

9.                  Release of Claims under the Age Discrimination in Employment
Act.

 

(a)               Employee acknowledges and agrees that: (a) Employee has
carefully read and fully understands this Agreement; (b) Employee has not relied
on any statement, written or oral, that is not set forth in this Agreement; (c)
Employee is hereby advised in writing to consult with an attorney prior to
executing this Agreement and has consulted with an attorney before executing
this Agreement or intentionally elected not to do so; (d) Employee is not
waiving or releasing any rights or claims that may arise after the execution
date of this Agreement; (e) Employee is releasing claims under the Age
Discrimination in Employment Act, if any; (f) Employee executes this Agreement
in exchange for consideration in addition to that to which he is already
entitled; (g) the Company gave Employee a period of at least 21 days within
which to consider this Agreement and acknowledges that, if Employee voluntarily
executes this Agreement prior to the expiration of the 21st day, he will
voluntarily waive the remainder of the 21-day consideration period; and (h)
Employee has a period of seven (7) days following Employee's execution of this
Agreement to revoke Employee's agreement as provided below. Employee enters into
this Agreement knowingly, willingly and voluntarily in exchange for the
consideration herein, and has had an adequate opportunity to make whatever
investigation or inquiry he deemed necessary or prudent. Further, Employee
agrees that any changes to this Agreement after the Agreement is presented to
him, whether material or minor, do not restart the 21-day review period provided
for above.

  

(b)   Employee may revoke Employee's approval of this Agreement if he does so,
in writing, within seven (7) days following Employee's execution of this
Agreement. Notice of revocation must be received by Jamie A. Barber at 4800
Montgomery Lane, Suite 450, Bethesda MD 20814, Email:
jamieb@globalmedicalreit.com, no later than the seventh day following the
execution of this Agreement. This Agreement is not effective or enforceable
until expiration of the seven day period. However, this Agreement becomes fully
effective, valid and irrevocable if it has not been revoked within the seven day
period immediately following Employee's execution of this Agreement. If the
revocation period expires on a weekend day, Employee understands that he has
until the end of the next business day to revoke.

 



 4 

 

 

10.              Employee’s Continuing Obligations under Employment Agreement.

 

Employee acknowledges that his obligations set forth in Sections 6 and 7 of the
Employment Agreement, other than as described in the last sentence of this
paragraph, shall survive the termination of his employment. Employee affirms his
commitment to abide by these provisions and acknowledges that his violation of
these provisions will constitute a breach of this Agreement and make the
Company’s obligations hereunder and under the Consulting Agreement voidable in
its and GMR’s sole discretion. Notwithstanding the preceding two sentences,
subject to Employee’s execution and delivery to the Company of this Agreement
and the expiration of the seven (7) day revocation period provided for above,
the Company, for itself and for and on behalf of GMR, hereby waives Employee’s
covenants not to compete set forth in Section 6.2(aa) of the Employment
Agreement.

 

11.              Non-Disparagement; Non-Disruption; Litigation Matters.

 

(a)               In exchange for the consideration provided in this Agreement,
Employee agrees that he will not publish – orally or in writing – to any third
party any negative or disparaging remarks harmful to the business or
professional reputation of the Company or any of the Released Parties; provided,
however, that nothing in this Agreement is intended to prohibit either party
from participating in or cooperating with any investigation by any governmental
agency, from providing truthful information as part of a proceeding by any duly
authorized governmental agency, arbitration panel or court, or making any
statements authorized by law. Provided that all requests for references are
directed to the Human Resources department, the Company agrees that it will
provide a neutral reference that releases only dates of employment, last title
held and confirmation of base salary if Employee authorizes such release in
writing.

 

 

 

(b)               In exchange for the consideration provided in this Agreement,
Employee agrees that he will not (either directly or indirectly) (i) enter or
attempt to enter the Company’s or GMR’s offices or properties or (ii) threaten,
harass, or otherwise act in an unprofessional manner towards, any director,
officer or employee of the Company or GMR.

 

 

 

(c)               To the extent permissible by law, Employee agrees that,
immediately upon receiving a subpoena or other request to provide testimony, in
any form or forum, in connection with any legal proceeding that involves,
affects, or relates to the Released Parties, he will provide notice to Jamie A.
Barber at 4800 Montgomery Lane, Suite 450, Bethesda MD 20814, Email:
jamieb@globalmedicalreit.com, by hand delivery, email, facsimile or recognized
overnight courier, sufficiently detailing the matter and parties involved;
provided that such notice will, in any event, be provided before such testimony
is given.

 

12.              Return of Company Property.

 

(a)               Employee represents to the Company and each other Released
Party that, except as set forth in Paragraph 12(b) below or as otherwise
instructed or authorized in writing by the General Counsel of the Company, on or
within five business days of the Notice Date he will return to the Company (or
to another Released Party at the direction of the Company) (a) all Company
Information and copies of the same; and (b) all documents and copies (whether
written, printed, electronic, recorded, or otherwise and wherever located) made,
compiled, or acquired by him during his Employment or relating to the business
or affairs of any Released Party or its business contacts, in each case that was
in Employee’s possession or under his control; provided, however, that this
excludes documents and information received by Employee evidencing the Retained
Interests.

 



 5 

 

  

(b)               The Employee agrees and represents that, from and after the
Notice Date, Employee has not kept any office equipment, devices or other
property belonging to any Released Party that is in Employee’s possession,
unless directed otherwise in writing by the General Counsel of the Company.

 

 

(c)                Without limiting the foregoing, Employee represents to the
Company and each Released Party that Employee has, except as otherwise
instructed or authorized in writing by General Counsel of the Company, delivered
to the Company any information relating to the business of any Released Party
that he had stored on any magnetic or optical disk or memory and all matter
derived from such sources that was in his possession or under his control
outside the premises of any Released Party.

 

13.              Non-Admission of Liability.

 

The Company and Employee acknowledge that they are entering into this Agreement
in order to terminate all aspects of their employment relationship in an orderly
and amicable manner. Neither the payment of any money or benefits nor the
signing of this Agreement will constitute or should be construed as an admission
that either party has done anything wrong or has any liability to the other
party.

 

14.              No Claims.

 

Employee represents that Employee has not initiated, and there is not pending,
any action, suit, complaint, claim, grievance, demand for arbitration or other
proceeding relating directly or indirectly to Employee’s employment with the
Company, separation from employment with the Company, or otherwise pending
against the Released Parties in any court or other forum. Employee acknowledges
that, upon the Company’s payment of the amounts set forth in Paragraph 2, he has
received all compensation due, has notified the Company of any injuries
received, the Company has permitted Employee to take all required leaves, and
Employee has not been subjected to any improper treatment, conduct or actions
due to a request for or taking such leave. Employee is unaware of any uncured
ethical or compliance issues involving the Company or any of its employees or
agents, and has not reported any such issues to the Company.

 

15.              Cooperation Period.

 

(a)               Notwithstanding any other provision of this Agreement, any
continuing post-employment obligations that Employee has upon separation from
employment by operation of law or contract survive this Agreement. The terms of
this Agreement add to any such pre-existing obligations and are not intended to
extinguish or modify them in any way.

 

 

 

(b)               Employee agrees to cooperate with the Released Parties, as
well as their counsel, agents or other designees, in any existing or future
business transactions, investigations, disputes, claims or lawsuits involving
any of the Released Parties or their assets where Employee has knowledge of the
underlying facts. By way of example only, such consultation may consist of
telephone calls, electronic communications, meetings and/or live testimony at
hearings, depositions and/or trials. The Severance Payment provided for in
Paragraph 3 above, the vesting of LTIP Units provided for in Paragraph 4 above,
and the provisions of the Consulting Agreement provided for in Paragraph 5
above, are intended to fully compensate Employee for all services he may be
asked to provide. Employee shall not seek, nor be entitled to, any additional
compensation for his post-employment cooperation rendered to comply with this
Paragraph.

 



 6 

 

 

16.              Confidentiality.

 

Except as otherwise provided herein, Employee agrees to keep the existence and
terms of this Agreement confidential; however, Employee may respond to a lawful
subpoena, government inquiry or court order. Employee may disclose the terms of
this Agreement only to Employee's financial advisors, attorneys, and spouse as
long as Employee instructs them that the Agreement must be kept confidential and
they agree to such. Employee further agrees that this document may be used as
evidence in a proceeding in which the Company or Employee alleges a breach of
this Agreement, or to assert a complete or partial defense to any lawsuit,
arbitration or claim. Other than this exception, or disclosure to the EEOC or
NLRB or any other federal, state or local agency charged with the enforcement of
any laws, as provided above, the Company and Employee agree that neither will
offer or introduce this Agreement as evidence in any administrative proceeding,
arbitration or lawsuit. Employee understands and acknowledges that GMR is
registered as a public reporting company under Section 13 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and is a listed company
on the New York Stock Exchange (the “NYSE”), and that GMR will comply with its
reporting and disclosure obligations with respect to this Agreement and the
subject matter hereof under applicable Exchange Act and NYSE requirements. Any
announcement by the Company regarding Employee’s termination shall describe such
termination as a voluntary resignation by Employee and shall state that Employee
“has resigned in order to pursue other opportunities.”

 

17.              Entire Agreement.

 

Each party acknowledges that, except as otherwise provided for herein, this
Agreement is the complete and exclusive statement of the agreement between the
parties regarding the subject matter herein. This Agreement may not be modified
or altered except by a written instrument duly executed by both parties.

 

18.              Governing Law and Interpretation.

 

This Agreement will be governed by and interpreted in accordance with the laws
of the State of Maryland. This Agreement shall be construed and interpreted in a
manner that is fair and reasonable and without regard to which party did or did
not author this Agreement.

 

19.              Illegal or Invalid Provisions; Waiver.

 

If any term of this Agreement becomes, or is, declared illegal, invalid,
unenforceable, or void, then such provision shall be fully severable, and in
lieu of such provision, there shall be added automatically, as part of this
Agreement, a provision as similar as may be possible to such provision and still
be legal, valid and enforceable. The remainder of this Agreement or application
of such term, condition, covenant, warranty or representation to other persons
or circumstances shall not be impaired thereby, and the Agreement shall
otherwise remain in full force and effect. The terms and conditions of this
Agreement may be waived only by a written instrument executed by the party
waiving compliance. The failure of any party at any time to require performance
of any provisions hereof shall, in no manner, affect the right at a later date
to enforce same. No waiver by any party of any condition or term in this
Agreement, shall be deemed to be, or construed as, a further or continuing
waiver of any such condition or term.

 



 7 

 

 

20.              Compliance with Section 409A.

 

The Company and Employee intend that this Agreement by its terms and in
operation meet the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the Department of Treasury rules and regulations issued
thereunder (“Section 409A”) so that compensation deferred under this Agreement
(and applicable investment earnings) shall not be subject to tax under Section
409A. Any ambiguities in this Agreement shall be construed to effect this
intent. If any provision of this Agreement is found to be in violation of
Section 409A, then such provision shall be deemed to be modified or restricted
to the extent and in the manner necessary to render such provision in conformity
with Section 409A, or shall be deemed excised from this Agreement, and this
Agreement shall be construed and enforced to the maximum extent permitted by
Section 409A as if such provision had been originally incorporated in this
Agreement as so modified or restricted, or as if such provision had not been
originally incorporated in this Agreement, as the case may be.

 

[Signatures on Next Page]

 

 8 

 

  

EMPLOYEE:                       /s/ David A. Young   Date:  August 20, 2017
David A. Young                       COMPANY:       Inter-American Management,
LLC                       By: /s/ Jeffrey Busch   Date:  August 20, 2017
Name:  Jeffrey Busch       Title:     Chairman and President      

  

 



Signature Page of Separation Agreement and General Release



 

   

 

 

Exhibit A

Treatment of Unvested LTIP Units

 

Grant Date

(Time-Based

rants)

Number of LTIP Units

Granted, Previously

Vested, and Unvested

as of the

Termination Date)

Number of LTIP

Units

to be Accelerated

Terms of Acceleration July 1, 2016

90,000 Granted

36,000 Previously Vested

54,000 Unvested

24,000

24,000 Unvested LTIP Units shall be accelerated and all forfeiture restrictions
shall lapse with respect to such LTIP Units as of the Termination Date. The
remaining 30,000 Unvested LTIP Units shall be forfeited. 

December 21, 2016

5,973 Granted

0 Previously Vested
5,973 Unvested

0

No Unvested LTIP Units shall be accelerated and all such Unvested LTIP Units
shall be forfeited as of the Termination Date. 

       

Grant Date

(Performance-

Based Vesting)

Number of Target LTIP

Units Awarded,

Previously Vested, and

Unvested as of the

Termination Date

Number of Target

LTIP Units to be

Accelerated

Terms of Acceleration February 28, 2017

11,904 Awarded

0 Previously Vested

11,904 Unvested

0 All of the Target LTIP Units Awarded shall be forfeited. February 28, 2017

38,961 Awarded

0 Previously Vested

38,961 Unvested

0 All of the Target LTIP Units Awarded shall be forfeited.

 

 



Exhibit A

 



   

 

 

Exhibit B

Consulting Agreement

 

[Attached]



 

 

 

 

 

 

 

 



Exhibit B



 

   

